 

ESOP

 

EMPLOYEE STOCK OPTION PLAN

 

 

 

 

 

 

STOCK OPTION PLAN OF

ROTH KLINE, INC

OCTOBER 1, 2010

 



{00189295.
}                                                                                

--------------------------------------------------------------------------------

 

 

Table of Contents

ARTICLE 1 GENERAL.. 1

1.1       Purpose of Plan. 1

1.2       Definitions. 1

ARTICLE 2 ADMINISTRATION OF THE PLAN.. 4

2.1       Administration. 4

2.2       Absolute Discretion. 5

2.3       No Liability for Good Faith Determinations. 5

2.4       No Liability of Company. 5

ARTICLE 3 ELIGIBILITY OF PARTICIPANTS. 5

3.1       Participants. 5

3.2       Factors in Determination. 5

ARTICLE 4 SHARES SUBJECT TO PLAN.. 6

4.1       Shares. 6

4.2       Expiration or Cancellation of Options; Tendered Shares. 6

4.3       Description of Shares. 6

ARTICLE 5 GRANT OF OPTIONS. 6

5.1       Decision of Committee. 6

5.2       Date of Grant 6

5.3       Acceptance of Grant 6

5.4       Limitation of Time of Grant 7

5.5       Limitation on Incentive Stock Options. 7

5.6       Limitation on Recipients of Grant 7

ARTICLE 6 TERMS AND CONDITIONS OF OPTIONS. 7

6.1       Option Agreement 7

6.2       Number of Shares. 7

6.3       Exercise Price. 7

6.4       Payment of Exercise Price. 7

6.5       Vesting. 8

6.6       Modification, Extension, and Renewal of Options. 8

6.7       Exercise of Options Generally. 8

6.8       Certain Conditions to Exercise and Delivery of Stock. 9

6.9       Additional Restrictions on Exercise. 9

6.10     Nontransferability of Options. 9

6.11     No Fractional Shares. 9

6.12     Delivery of Certificates of Stock. 10

6.13     Legends. 10

6.14     Restrictions on Transfer of Shares; Rights to Acquire from Participant
10

6.15     No Rights as Shareholder 10

ARTICLE 7 TERMINATION OF OPTIONS. 10

{00189295. }                                              Roth Kline, Inc 
Employee Stock Option
Plan                                                                           
Confidential 10-31-10

1

--------------------------------------------------------------------------------

 

 

7.1       Term of Options. 10

7.2       Termination Before Option Becomes Exercisable. 10

7.3       Discharge or Resignation. 11

7.4       Death. 12

7.5       Disability. 12

7.6       Limitations on Exercise. 12

7.7       Forfeiture. 12

ARTICLE 8 CERTAIN TAX MATTERS. 13

8.1       Withholding. 13

8.2       Disqualifying Disposition. 13

ARTICLE 9 MISCELLANEOUS. 13

9.1       Effective Date. 13

9.2       Termination of Plan. 13

9.3       Furnish Information. 14

9.4       Remedies. 14

9.5       Information Confidential 14

9.6       Changes in Capital Structure. 14

9.7       Dissolution, Liquidation, or Reorganization. 14

9.8       Adjustments for Pooling of Interests Accounting. 15

9.9       Amendment 15

9.10     Automatic Amendment for Requirements of and Changes in Code. 15

9.11     Nonguarantee of Employment 15

9.12     Severability. 15

9.13     Rule 16b-3. 16

9.14     Expenses. 16

9.15     Construction. 16

9.16     Notice. 16

9.17     Calculation of Time. 16

9.18     Successors. 17

 



{00189295. }                                              Roth Kline, Inc 
Employee Stock Option
Plan                                                                           
Confidential 10-31-10

2

--------------------------------------------------------------------------------

 

 

ROTH KLINE, INC
2010 STOCK OPTION PLAN

 


GENERAL

Purpose of Plan

.  The Roth Kline, Inc (“ROTH”) 2010 Stock Option Plan is intended to encourage
ownership of Shares of ROTH. by certain employees of the Company or of its
Parents or Subsidiaries and certain other Persons, to provide additional
incentive for them to remain in the employ of the Company or its Parents or
Subsidiaries, and to promote the growth and success of the Company and such
Parents and Subsidiaries.  It is intended that the Options issued pursuant to
the Plan shall constitute either incentive stock options within the meaning of
Section 422 of the Code and the regulations thereunder or non-incentive stock
options.

1.1              Definitions

.  Whenever used herein, the following terms shall have the following meanings
unless the context clearly indicates another meaning:

“Board” - the Board of Directors of the Company.

“Business Day” - any day other than a Saturday, a Sunday, or a day on which
banking institutions in the State of Nevada are authorized or obligated by law
or executive order to remain closed.

“Code” - the Internal Revenue Code of 1986, as amended.

“Committee” - the Board or, at the option of the Board, a committee designated
by the Board, which committee shall consist of not less than one member of the
Board who shall be appointed by and serve at the pleasure of the Board.  Members
of the Committee who are Eligible Individuals shall be eligible for grants of
Options; provided that any such grant is approved by a majority of the other
members of the Committee.  During any period of time in which the Company is
subject to the reporting requirements of the Exchange Act, the Committee shall
be comprised solely of not less than two members, each of whom shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act, as amended, and (ii) unless otherwise determined by the Board, an
“outside director” within the meaning of Treasury Regulation Section
1.162-27(e)(3) and Section 162(m) of the Code.

“Company” – Roth Kline, Inc a Delaware corporation.

“Corporate Parent” - with respect to any Option, any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company if, at the
time such Option is granted, each of the corporations other than the Company
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one or more of the other corporations in such chain.

{00189295. }                                   1

--------------------------------------------------------------------------------

 

 

“Corporate Subsidiary” - with respect to any Option, any corporation (other than
the Company) in an unbroken chain of corporations beginning with the Company if,
at the time such Option is granted, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in such chain.

“Date of Grant” - with respect to any Option, the date on which such Option is
deemed granted pursuant to Section 5.2.

“Disability” - permanent and total disability as defined in the employment
agreement (or any successor agreement).

“Eligible Individual” - (i) a Key Employee or (ii) any other Person that the
Committee designates as eligible to receive a Non-incentive Stock Option (or, to
the extent Incentive Stock Options may be granted to such Persons, an Incentive
Stock Option) because such other Person performs services for the Company or any
of Its Parents or Subsidiaries (other than services in connection with the offer
or sale of securities in a capital-raising transaction) and the Committee
determines that the Person has a direct and significant effect on the financial
development of the Company or any of its Parents or Subsidiaries, but excluding,
under (i) and/or (ii), any Person that the Board may from time to time specify
as ineligible.

“Eligible Employer” - the Company.

“Employee-Participant” - a Participant who is, at the Date of Grant of the
relevant Option, an employee of an Eligible Employer.

“Exchange Act” — the Securities Exchange Act of 1934, as amended.

“Fair Market Value” – (a) if Shares are listed on a national securities
exchange, the last reported sales price, regular way, on the composite tape of
the principal national securities exchange on which the Shares are so listed on
the most recent Business Day prior to the date in question for which such price
is available; (b) if clause (a) does not apply but the Shares are admitted to
trading in the NASDAQ-National Market System (or a similar system then in use),
the last reported sales price, regular way, on the NASDAQ-National Market System
(or such similar system) on the most recent Business Day prior to the date in
question for which such price is available; (c) if neither clause (a) or (b)
applies but the Shares are traded in the over-the-counter market and bid and
asked prices are reported by NASDAQ or any comparable system, the average of the
closing bid and asked prices of Shares in the over-the-counter market as
reported by NASDAQ or any comparable system on the most recent Business Day
prior to the date in question for which such prices are available; (d) if none
of clauses (a), (b), or (c) applies but bid and asked prices for the Shares are
furnished by members of the FINRA, the average of the closing bid and asked
prices as furnished by two members of the FINRA (selected from time to time by
the Committee for that purpose) on the most recent Business Day prior to the
date in question for which such prices are available; and (e) if none of clauses
(a), (b), (c), or (d) applies, the fair market value of the Share as determined
by the Committee from time to time.

{00189295. }                                    2

--------------------------------------------------------------------------------

 

 

“Incentive Stock Option” - an option to purchase Shares granted pursuant to the
Plan that is an “incentive stock option” within the meaning of Section 422 of
the Code.

“Initial Public Offering” - the consummation of a sale of Shares (by the Company
or shareholders or a combination thereof) that is registered on a registration
statement (other than a registration statement on Form S-8 or its equivalent)
filed with the Securities and Exchange Commission pursuant to the Securities Act
of 1933, pursuant to which the Company receives at least $10 million.

“Issuable Number” - at any time, the Maximum Number less the number of Shares
theretofore issued or delivered under the Plan (appropriately adjusted to give
effect to any changes in capitalization or Reorganization).

“Key Employee” - any employee of an Eligible Employer who the Committee
determines is key to the operations of an Eligible Employer.

“Maximum Number” - the maximum number of Shares that may be issued or delivered
under the Plan, which is 3,000,000 (subject to adjustment as set forth in
Sections 9.6 and 9.7 hereof).

“FINRA” – Financial Industry Regulatory Authority.

“NASDAQ” - NASD Automated Quotation System.

“Non-Incentive Stock Option” - an option to purchase Shares granted pursuant to
the Plan that is not an Incentive Stock Option.

“Option” - an option to purchase Shares granted pursuant to the Plan that is an
Incentive Stock Option or a Non-Incentive Stock Option.

“Option Agreement” - the agreement, substantially in the form attached hereto as
Exhibit B (or such other form as may be approved by the Committee for use under
the Plan pursuant to Section 2.1 hereof), between the Company and a Participant
evidencing the grant of an Option under the Plan and containing the terms and
conditions, not inconsistent with the Plan, that are applicable to such Option.

“Parent” - any Person (other than the Company) in an unbroken chain of Persons
ending with the Company if, at the time such Option is granted, each of the
Persons other than the Company owns stock (or other equity interests) possessing
50% or more of the total combined voting power of all classes of stock (or other
equity interests) in one or more of the other Persons in such chain.

“Participant” - an Eligible Individual to whom an Option is granted under the
Plan.

“Person” - any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, or other entity.

“Plan” – the ROTH 2010 Stock Option Plan, as set forth herein and as it may be
amended from time to time.

{00189295. }                                    3

--------------------------------------------------------------------------------

 

 

“Reorganization” - any merger or consolidation in which the Company is not the
surviving Person (other than a merger of the Company into a wholly-owned
subsidiary of the Company) or in which the holders of Shares receive cash,
shares of another Person, a different class of shares of the Company, or other
property; the sale of all or substantially all of the assets of the Company; or
the sale, pursuant to an agreement with the Company, of Shares of the Company
pursuant to which another Person acquires Shares that, after consummation of
such sale, are 50% or more of the outstanding Shares of the Company.

“Securities Act” – the Securities Act of 1933, as amended.

“Share” - a share of the Company’s present Common Stock, par value $.001 per
share, and any share or shares of capital stock or other securities of the
Company hereafter issued or delivered or issuable or deliverable upon, in
respect of, in substitution of, or in exchange for each present share.

“Shareholders’ Agreement” - that certain Shareholders’ Agreement executed as of
October 31, 2010, by the Company, Joseph Michael Redmond,____________, and,
possibly others, as the same may be amended at the relevant time, a copy of the
current version of which is attached as Exhibit A hereto.

“Subsidiary” - any Person (other than the Company) in any unbroken chain of
Persons beginning with the Company if, at the time of granting of the Option,
each of the Persons (other than the last Person in the unbroken chain) owns
stock (or other equity interests) possessing 50% or more of the total combined
voting power of all classes of stock (or other equity interests) in one of the
other Persons in such chain.

“Treasury Regulations” - the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the
Code.  All references herein to sections of the Treasury Regulations shall
include any corresponding provisions of succeeding, similar, substitute,
proposed, temporary, or final Treasury Regulations.

“Vesting Schedule” - a schedule on which an Option becomes exercisable as to a
specific number of Shares subject to such Option.


ADMINISTRATION OF THE PLAN

1.2              Administration

.  The Plan shall be administered by the Committee.  Subject to the provisions
of the Plan, the Committee is authorized to take the following action, in
addition to each other action that the Committee is expressly authorized to take
pursuant to the Plan:

(a)                determine who is an Eligible Individual and determine the
Eligible Individuals to whom Options are to be granted;

(b)               determine the number of Shares to be covered by each of the
Options, the time or times at which Options shall be granted and exercisable and
terminate, the exercise price for Shares subject to the Options, whether such
Options shall be Incentive Stock Options or Non-Incentive Stock Options, and the
other terms and provisions of each Option Agreement (which need not be the
identical);

{00189295. }                                    4

--------------------------------------------------------------------------------

 

 

(c)                interpret the Plan provisions;

(d)               terminate the Plan;

(e)                adopt, amend, and rescind rules and regulations relating to
the Plan and the functioning of the Committee;

(f)                determine the Fair Market Value of Shares;

(g)               accelerate the vesting of Options;

(h)               rely on the employees of the Company for such clerical and
record-keeping duties as may be necessary or desirable in connection with the
administration of the Plan; and

(i)                 make all other determinations and take all other actions
necessary or advisable for the administration of the Plan.

Absolute Discretion

.  All questions of interpretation and application of the Plan or any Option
Agreement or pertaining to any Option granted hereunder shall be subject to the
determination by a majority of the members of the Committee acting with absolute
discretion.

No Liability for Good Faith Determinations

.  No member of the Committee shall be liable for any act, omission, or
determination taken or made in good faith with respect to the Plan or any
Option, and members of the Committee shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage, or expense
(including attorneys’ fees, and the costs of settling any suit if such
settlement is approved by independent legal counsel selected by the Company),
and amounts paid in satisfaction of a judgment (except a judgment based on a
finding of bad faith) arising therefrom to the full extent permitted by law and
under any directors and officers liability or similar insurance coverage that
may from time to time be in effect.  This right to indemnification shall be in
addition to, and not a limitation on, any other indemnification rights any
member of the Committee may have.

No Liability of Company

.  The Company assumes no obligation or responsibility to any Participant for
any act of, or failure to act on the part of, the Committee.

{00189295. }                                    5

--------------------------------------------------------------------------------

 

 


ELIGIBILITY OF PARTICIPANTS

Participants

.  An Option may be granted pursuant to the Plan only to a Person who is an
Eligible Individual at the Date of Grant of such Option.

Factors in Determination

.  In making any determination as to whether a Person is an Eligible Individual,
as to whether an Eligible Individual will be granted an Option, and as to the
number of Shares to be covered by such Option, the Committee shall take into
account the duties of such Person, the present and potential contributions of
such Person to the growth and success of the Company and its Parents or
Subsidiaries, and such other factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan.  The Committee shall not
be precluded from approving the grant of an Option to any Eligible Individual
solely because such Person may previously have been granted an Option under the
Plan.


SHARES SUBJECT TO PLAN

Shares

.  At no time shall the number of Shares subject to outstanding Options be
greater than the Issuable Number.  The Company shall cause the Issuable Number
of Shares to be reserved for issuance or delivery under the Plan at all times
the Plan is in effect.

Expiration or Cancellation of Options; Tendered Shares

.  Should any Option expire or be canceled without being fully exercised, the
number of Shares with respect to which such Option shall not have been exercised
prior to its expiration or cancellation will again be available for the granting
of Options pursuant to the provisions hereof.  Furthermore, if the exercise
price of any Option granted under the Plan is satisfied by tendering Shares (by
either actual delivery or by attestation), only the number of Shares issued net
of the Shares tendered shall be deemed delivered for purposes of determining the
Issuable Number; provided, however, that any increase in the Issuable Number
resulting from the application of this sentence shall be reserved for issuance
of Shares in satisfaction of Non-Incentive Stock Options only.

Description of Shares

.  The Shares to be delivered under the Plan shall be made available from (a)
authorized but unissued Shares, (b) Shares held in the treasury of the Company,
or (c) previously issued Shares reacquired by the Company, including Shares
purchased on the open market, as the Board or the Committee may, in each
situation, determine from time to time in its sole discretion.

{00189295. }                                    6

--------------------------------------------------------------------------------

 

 


GRANT OF OPTIONS

Decision of Committee

.  From time to time the Committee shall, in its sole discretion but subject to
all of the provisions of the Plan, determine which Eligible Individuals will be
granted Options, the number of Shares subject to Options, and the terms and
conditions of the Options, including whether the Options will be Incentive Stock
Options or Non-Incentive Stock Options.  The terms and conditions of an Option
need not be the same for any other Option.

Date of Grant

.  The date of the Agreement shall be the date on which the Option is deemed
granted.  In no event shall a Participant gain any rights in addition to those
specified by the Committee in its grant, regardless of the time that may pass
between the grant of the Option and the actual acceptance of the offer of the
Option and execution of the Option Agreement by the Company and the Participant.

Acceptance of Grant

.  Each Eligible Individual granted an Option pursuant to Section 5.1 shall have
an opportunity to accept or reject the grant of the Option.  Execution and
delivery of an Option Agreement relating to an Option shall qualify as such
written acceptance.  Each Eligible Individual who indicates a desire to accept
the grant of the Option offered to him or her must enter into an Option
Agreement pursuant to Section 6.1 hereof as a condition to such acceptance.

Limitation of Time of Grant

.  In no event shall any Incentive Stock Option be granted hereunder after the
date that is ten years after the earlier of (a) the date the Plan is adopted by
the Board and (b) the date the Plan is approved by the shareholders of the
Company pursuant to Section 9.1.

Limitation on Incentive Stock Options

.  Notwithstanding any other provision contained herein to the contrary, no
Incentive Stock Option shall be granted to an Eligible Individual under the Plan
to the extent it, together with all other incentive stock options granted by the
Company or any of its Parents or Subsidiaries to such Eligible Individual, would
relate to Shares that, in the calendar year they first become purchasable, have
a Fair Market Value, at the Date of the Grant, in excess of $100,000. 
Notwithstanding the above, to the extent that the $100,000 limit is exceeded,
the Option shall automatically be deemed to be a Non-Incentive Stock Option.

Limitation on Recipients of Grant

.  Notwithstanding any other provision contained herein to the contrary, in no
event shall any Eligible Individual owning directly or indirectly (pursuant to
Code Section 424) more than 10% of the total combined voting power of the
Company or any Corporate Subsidiary (a “10% Holder”) be granted an Incentive
Stock Option hereunder unless (a) the exercise price is at least 110% of the
Fair Market Value of the Shares at the Date of Grant of the Option and (b) the
term of the Option does not exceed five years from the Date of Grant. 
Notwithstanding any other provision contained herein to the contrary, in no
event shall any Incentive Stock Option (or an incentive stock option under any
other plan of the Company or a Subsidiary) be granted to any Eligible Individual
unless such Eligible Individual is a Key Employee of the Company or a Corporate
Parent or Corporate Subsidiary of the Company.

{00189295. }                                    7

--------------------------------------------------------------------------------

 

 


TERMS AND CONDITIONS OF OPTIONS

Option Agreement

.  Each Option granted under the Plan shall be evidenced by an Option Agreement,
in such form as the Committee may prescribe, setting forth the tens and
conditions of the Options, consistent with the provisions of the Plan.  The
Option Agreement shall identify the Option granted as either an Incentive Stock
Option or a Non-Incentive Stock Option.

Number of Shares

.  Each Option Agreement shall specify the number of Shares subject to each
Option.

Exercise Price

.  The exercise price for each Share purchased under any Option shall be
specified in the Option Agreement relating to such Option, which shall not be
less than the par value of a Share and, in the case of an Incentive Stock
Option, shall also not be less than 100% of the Fair Market Value of a Share on
the Date of Grant.

Payment of Exercise Price

.  Payment of the exercise price for Shares purchased under the Plan shall be
made upon the exercise of an Option and may be paid to the Company:

in cash (including check, bank draft, or money order); or

at the discretion of the Committee, or if the Option Agreement so provides, by
the delivery of Shares of the Company owned by the Participant (including Shares
received upon exercise of such Option) that have a Fair Market Value on the date
of exercise equal to the aggregate exercise price;

at the discretion of the Committee, or if the Option Agreement so provides, by
the delivery of a promissory note in the principal amount of the aggregate
exercise price and having such other terms as are determined by the Committee or
provided in the Option Agreement; or

at the discretion of the Committee, or if the Option Agreement so provides, by a
combination of the foregoing.



{00189295. }                                    8

--------------------------------------------------------------------------------

 

 

Vesting

.  If the relevant Option Agreement does not specify a Vesting Schedule but
(assuming no event of the type described in Article VII that would shorten or
extend such term occurs during such term) has a term of at least five years from
the Date of Grant, the Option shall become exercisable with respect to
cumulative quantities of 20% of the Shares subject thereto on the first, second,
third, fourth, and fifth anniversary dates of the Date of Grant (subject to
adjustment as contemplated by Article VII).

Modification, Extension, and Renewal of Options

.  Subject to the terms and conditions of and within the limitations of the Plan
and any consent required by the last two sentences of this Section, the
Committee may (a) modify, extend, or renew outstanding Options, (b) accept the
surrender of outstanding Options (to the extent not previously exercised) and
authorize the granting of new Options (including those with a higher or lower
exercise price) in substitution for outstanding Options (to the extent not
previously exercised), and (c) amend the terms of an Incentive Stock Option at
any time to include provisions that have the effect of changing the Incentive
Stock Option to a Non-incentive Stock Option.  Nevertheless, without the consent
of the Participant, the Committee may not modify any outstanding Option so as to
specify a higher or lower exercise price or accept the surrender of outstanding
Incentive Stock Options and authorize the granting of new Options in
substitution therefor specifying a higher or lower exercise price.  In addition,
no modification of an Option shall, without the consent of the Participant,
alter or impair any rights or obligations under any Option theretofore granted
hereunder to such Participant except, with respect to Incentive Stock Options,
as may be necessary to satisfy the requirements of Section 422 of the Code.

Exercise of Options Generally

.  An Option may be exercised only by written notice of exercise delivered to
the Company during the term of the Option, which notice shall (a) state the
number of Shares with respect to which the Option is being exercised, (b) be
signed by the Participant (or, if the Participant is dead or Disabled, by the
Person, if any, authorized to exercise the Option pursuant to the Plan and, if
signed by a Person other than the Participant, be accompanied by or contain
satisfactory evidence of such Person’s right to exercise the Option), (c) be
accompanied by payment of the appropriate exercise price and by payment in full
of all the applicable taxes required to be withheld with respect to such
exercise, (d) state the Social Security number of the Participant or other
Person exercising the Option as contemplated by clause (b) above, and (e)
include or be accompanied by such other information, instruments, agreements,
and documents required to satisfy any other condition to exercise specified in
the Plan (including but not limited to those contained in Section 6.9, 6.10, and
6.15) or the Option Agreement.  Unless otherwise consented to by the Committee,
an Option shall not be deemed exercised until the requirements of this Section
are completely fulfilled.

Certain Conditions to Exercise and Delivery of Stock

.  Nothing herein or in any Option or any Option Agreement shall require the
Company to issue or deliver any Shares if that issuance or delivery would, in
the opinion of counsel for the Company, constitute a violation of the Securities
Act or any similar or superseding statute or statutes, any other applicable
statute or regulation, or the rules of any applicable securities exchange or
securities association, in each case, as then in effect.  The Company may, as a
condition precedent to the exercise of an Option, require from the Participant
(or in the event of the death or Disability of the Participant, the
Participant’s legal representatives, heirs, legatees, or distributees) such
written representations, if any, concerning the Participant’s (or such other
Person’s) intentions with regard to the retention or disposition of the Shares
being acquired and such written covenants and agreements, if any, as to the
manner of disposal of such Shares as, in the opinion of counsel to the Company,
may be necessary to ensure that any disposition by that Participant (or in the
event of the death or Disability of the Participant, the Participant’s legal
representatives, heirs, legatees, or distributees), will not involve a violation
of the Securities Act or any similar or superseding statute or statutes, any
other applicable state or federal statute or regulation, or any rule of any
applicable securities exchange or securities association, in each case, as then
in effect.

{00189295. }                                    9

--------------------------------------------------------------------------------

 

 

Additional Restrictions on Exercise

.  The exercise of each Option granted under the Plan shall be subject to the
condition that if at any time the Company or the Committee shall determine, in
its sole discretion, that (a) the satisfaction of withholding taxes or other
withholding liabilities, (b) the listing, registration, or qualification of any
Shares otherwise deliverable upon such exercise on any securities exchange or
under any state or federal law, or (c) the consent or approval of any regulatory
body is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of Shares thereunder, then in any such
event such exercise shall not be effective unless such withholding, listing,
registration, qualification, consent, or approval shall have been effected or
obtained without any conditions not acceptable to the Company.

Nontransferability of Options

.  Unless the relevant Option Agreement with respect to a Non-Incentive Stock
Option expressly provides greater or lesser rights to the Participant or the
relevant Option Agreement with respect to an Incentive Stock Option expressly
provides lesser rights to the Participant, no Option shall be transferable by a
Participant other than by will or the laws of descent and distribution or, in
the case of a Non-Incentive Stock Option, a qualified domestic relations order;
provided, however, that the Board of Directors or the Committee, as applicable,
in its discretion, may allow for transferability of non-qualified stock options
by the Participant.  Following any such transfer, any such options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.

No Fractional Shares

.  The Company shall not in any case be required to sell, issue, or deliver a
fractional Share with respect to any Option.  In lieu of the sale, issuance, or
delivery of any fractional Share, the Company shall pay to the Participant an
amount in cash equal to the same fraction (as the fractional Share) of the Fair
Market Value of a Share determined as of the date such Option was exercised.



{00189295. }                                    10

--------------------------------------------------------------------------------

 

 

Delivery of Certificates of Stock

.  The Company shall promptly issue and deliver a certificate representing the
number of Shares as to which an Option has been duly exercised.  The value of
the Shares issuable or deliverable upon exercise of an Option shall not bear any
interest owing to the passage of time, except as may be otherwise provided in an
Option Agreement or approved in writing by the Committee.

Legends

.  Certificates for Shares issued or delivered upon exercise of an Option, when
delivered, may bear such legends or statements as the Committee or the Company
determines to be appropriate or advisable.

Restrictions on Transfer of Shares; Rights to Acquire from Participant

.  Each Option Agreement may provide for (a) restrictions on the transferability
of Shares acquired pursuant to an Option or otherwise and (b) options and rights
of first refusal with respect to any or all of such Shares in favor of the
Company and/or any or all of its shareholders that, in each instance, the
Committee in its sole and absolute discretion may deem proper or advisable. 
Unless otherwise provided in an Option Agreement, the provisions of the
Shareholders’ Agreement in effect at the date of exercise of an Option are fully
applicable to all Shares issued pursuant to that Option.  To the extent that
Participant (or other Person exercising the Option) has not already done so, the
Participant (or other Person exercising the Option) will be deemed to have
executed a counterpart thereof as of the date of exercise.  The Committee may
require, as a condition to the exercise of an Option, the Participant and his or
her spouse (or other Person exercising the Option) to execute and deliver an
agreement confirming the existence and enforceability of any such restrictions
on the transferability of the Shares to be acquired upon exercise of such Option
and otherwise evidencing their express agreement to be bound thereby.  The
failure to obtain any such confirmation and agreement shall not have any effect
on the existence or enforceability of the restrictions on transferability
applicable to such Shares.

No Rights as Shareholder

.  The holder of an Option shall not have any of the rights of a shareholder of
the Company with respect to the Shares covered by the Option unless and until,
and except to the extent that, one or more certificates for such Shares shall
have been delivered to such holder or such holder has been determined to be a
shareholder of record by the Company or its transfer agent upon due exercise of
the Option.


TERMINATION OF OPTIONS

Term of Options

.  Unless the relevant Option Agreement expressly provides a different term, the
term of each Option shall be from the Date of Grant until the date that is five
years after such Date of Grant; provided, however, that no Option Agreement
relating to an Incentive Stock Option shall permit such Incentive Stock Option
to be exercisable later than ten years (five years in the case of a 10% Holder)
from the Date of Grant.

{00189295. }                                   11

--------------------------------------------------------------------------------

 

 

Termination Before Option Becomes Exercisable.

Unless the relevant Option Agreement with respect to a Non-Incentive Stock
Option expressly provides greater or lesser rights to the Employee-Participant
or the relevant Option Agreement with respect to an Incentive Stock Option
expressly provides lesser rights to the Employee-Participant, if an
Employee-Participant ceases to be an employee of an Eligible Employer for any
reason whatsoever before the date that an Option shall first have become
exercisable by the Employee-Participant and such Employee-Participant is not
then an employee of any other Eligible Employer, the Option and all rights of
the Employee-Participant to exercise the Option shall terminate, lapse, and be
forfeited at the time of such termination of employment.

Unless the relevant Option Agreement with respect to a Non-Incentive Stock
Option expressly provides greater or lesser rights to the Participant (other
than an Employee-Participant) or the relevant Option Agreement with respect to
an Incentive Stock Option expressly provides lesser rights to the Participant
(other than an Employee-Participant), if the Participant ceases to serve an
Eligible Employer in the capacity in which the Participant was serving at the
time the Option was granted for any reason whatsoever before the date an Option
shall first have become exercisable by the Participant and such Participant is
not then serving any other Eligible Employer, the Option and all rights of the
Participant to exercise the Option shall terminate, lapse, and be forfeited at
the time the Participant ceases to so serve the Eligible Employer.

Discharge or Resignation.

Unless the relevant Option Agreement with respect to a Non-Incentive Stock
Option expressly provides greater or lesser rights to the Employee-Participant
or the relevant Option Agreement with respect to an Incentive Stock Option
expressly provides lesser rights to the Employee-Participant, if an
Employee-Participant ceases to be an employee of an Eligible Employer for any
reason other than death or Disability and such Employee-Participant is not then
an employee of any other Eligible Employer, the Employee-Participant shall have
the right to exercise an Option, but only to the extent exercisable on the date
of such cessation of employment, at any time within three months after such
cessation of employment; provided, however, that if the Employee-Participant
shall die within three months after such date of cessation of employment without
having exercised the Option, the personal representatives, heirs, legatees, or
distributees of the Employee-Participant, as appropriate, shall have the right,
up to one year from such date of cessation of employment (or such lesser period
as is contemplated by Section 7.6 or 7.7, if applicable), to exercise any such
Option to the extent that the Option was exercisable prior to the
Employee-Participant’s death and had not been so exercised.  The Option and all
rights of the Employee-Participant to exercise the Option shall terminate,
lapse, and be forfeited on the date of such cessation of employment to the
extent the Option is not exercisable on such date.

{00189295. }                                   12

--------------------------------------------------------------------------------

 

 

Unless the relevant Option Agreement with respect to a Non-Incentive Stock
Option expressly provides greater or lesser rights to the Participant (other
than an Employee-Participant) or the relevant Option Agreement with respect to
an Incentive Stock Option expressly provides lesser rights to the Participant
(other than an Employee-Participant), if the Participant ceases to serve an
Eligible Employer in the capacity in which the Participant was serving at the
time the Option was granted for any reason other than death and such Participant
is not then serving any other Eligible Employer, the Participant shall have the
right to exercise an Option, but only to the extent exercisable on the date of
such cessation, at any time within three months after such cessation; provided,
however, that if the Participant shall die within three months after such date
of cessation without having exercised the Option, the personal representatives,
heirs, legatees, or distributees of the Participant, as appropriate, shall have
the right, up to one year from such date of cessation (or such lesser period as
is contemplated by Section 7.6 or 7.7, if applicable), to exercise any such
Option to the extent that the Option was exercisable prior to the Participant’s
death and had not been so exercised.  The Option and all rights of the
Participant to exercise the Option shall terminate, lapse, and be forfeited on
the date of such cessation to the extent the Option is not exercisable on such
date.

Death

.  Unless the relevant Option Agreement with respect to a Non-Incentive Stock
Option expressly provides greater or lesser rights to the Participant or the
relevant Option Agreement with respect to an Incentive Stock Option expressly
provides lesser rights to the Participant, upon the death of a Participant, the
personal representatives, heirs, legatees, or distributees of the Participant,
as appropriate, shall have the right up to one year from the date of the
Participant’s death (or such lesser period as is contemplated by Section 7.6 or
7.7, if applicable) to exercise any Option, but only to the extent that the
Option was exercisable at the date of the Participant’s death and had not been
so exercised.  The Option and all rights of the Participant to exercise the
Option shall terminate, lapse, and be forfeited on the date of such death to the
extent the Option is not exercisable on such date.

Disability

.  Unless the relevant Option Agreement with respect to a Non-Incentive Stock
Option expressly provides greater or lesser rights to the Employee-Participant
or the relevant Option Agreement with respect to an Incentive Stock Option
expressly provides lesser rights to the Employee-Participant, if an
Employee-Participant ceases to be an employee of the Eligible Employers due to
such Employee-Participant’s Disability, as determined solely and exclusively by
the Committee, the Employee-Participant shall have the right to exercise an
Option, but only to the extent exercisable on the date of termination of
employment, at any time within one year after such termination of employment (or
such lesser period as is contemplated by Section 7.6 or 7.7, if applicable). 
The Option and all rights of the Participant to exercise the Option shall
terminate, lapse, and be forfeited on the date of such termination of employment
to the extent the Option is not exercisable on such date.

Limitations on Exercise

{00189295. }                                   13

--------------------------------------------------------------------------------

 

 

.  Despite the provisions of Sections 7.4 and 7.5, no Incentive Stock Option
shall be exercisable under any condition after the expiration of ten years (five
years in the case of a 10% Holder) from the Date of Grant.  In addition, the
provisions of Sections 7.4 and 7.5, shall be subject to the provisions of
Sections 9.6 and 9.7.

Forfeiture

.  Each Option Agreement may contain or otherwise provide for conditions giving
rise to the forfeiture of the Shares acquired pursuant to an Option or
otherwise.  The conditions giving rise to forfeiture may include, but need not
be limited to, the requirement that the Participant render substantial services
to the Company or its Parents or Subsidiaries for a specified period of time.


CERTAIN TAX MATTERS

Withholding

.  The amount, as determined by the Committee, of any federal, state, or local
tax required to be withheld by the Company (or Subsidiary that is the employer
of the Participant) due to the exercise of a Non-Incentive Stock Option shall be
satisfied (a) by payment by the Participant to the Company (or Subsidiary that
is the employer of the Participant) of the amount of such withholding obligation
in cash, (b) through the retention by the Company of a number of Shares out of
the Shares being purchased through the exercise of the Option having, at the
date of withholding, a Fair Market Value equal to the amount of the withholding
obligation, (c) through delivery by the Participant of Shares that have Fair
Market Value at the date of withholding equal to the amount of the withholding,
or (d) any combination of the foregoing.  The Committee shall determine the time
and must consent to the manner in which a Participant shall satisfy a
withholding obligation.  The cash payment or cash equal to the Fair Market Value
of the Shares so withheld, as the case may be, shall be remitted by the Company
(or Subsidiary that is the employer of the Participant) to the appropriate
taxing authorities.

Disqualifying Disposition

.  A Participant who makes a disqualifying disposition (within the meaning of
Section 422 of the Code) of Shares acquired through the exercise of an Incentive
Stock Option shall notify the Company of such disposition and the amount
realized upon such disposition.  The Company shall have the right to require
payment from the Participant to cover any federal, state, or local tax required
to be withheld by the Company in the event of the disqualifying disposition of
such Shares.  If a Participant fails to give the Company notice of the
disqualifying disposition and/or fails to make a payment of the applicable
withholding taxes and the Company incurs any penalties or becomes liable for any
interest under the Code for failure to withhold on wages, the Participant shall
immediately reimburse the Company for the amount of such penalties and interest
and shall pay the Company reasonable attorneys’ fees if the Company resorts to
legal action to enforce its rights under this sentence.

{00189295. }                                   14

--------------------------------------------------------------------------------

 

 


MISCELLANEOUS

Effective Date

.  The Plan shall be effective as of October 30, 2010 provided, however, that if
the Plan is not approved by the holders of a majority of the outstanding shares
of voting stock of the Company prior to November 10, 2010, all Incentive Stock
Options granted under the Plan shall automatically become Non-Incentive Stock
Options.

Termination of Plan

.  The Board or the Committee may terminate the Plan at any time.  However,
termination of the Plan shall not affect any Options previously granted
hereunder; such Options shall remain in effect until they have been terminated
or exercised, all in accordance with their terms.

Furnish Information

.  Each Participant shall furnish to the Company all information requested by
the Company to enable it to comply with any reporting or other requirement
imposed upon the Company by or under any applicable statute or regulation.

Remedies

.  The Company shall be entitled to recover from a Participant reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of the Plan and any Option Agreement whether by an action to enforce
specific performance or for damages for its breach or otherwise.

Information Confidential

.  As partial consideration for the granting of each Option hereunder, the
Participant agrees with the Company to keep confidential all information and
knowledge that the Participant has relating to the manner and amount of the
Participant’s participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan. 
In the event any breach of this promise comes to the attention of the Committee,
it shall take into consideration that breach in determining whether to recommend
the grant of any future Option to that Person as a factor militating against the
advisability of granting any such future Option to that Person.

Changes in Capital Structure

.  If there is any change in the capital structure of the Company through a
Reorganization or otherwise, or if there shall be any dividend on the Shares,
payable in Shares, or if there shall be a stock split or combination of Shares,
the maximum aggregate number of Shares with respect to which Options may be
exercised hereunder and the number and the exercise price of the Shares with
respect to which an Option has been granted hereunder shall be proportionately
adjusted by the Committee as it deems equitable, in its absolute discretion, to
prevent dilution or enlargement of the rights of Participants.  The issuance or
delivery of stock for consideration shall not be considered a change in the
Company’s capital structure.  No adjustment provided for in this Section shall
require the issuance or delivery of any fractional Share.  The provisions of
this Section shall not override the provisions of Section 9.7.

{00189295. }                                   15

--------------------------------------------------------------------------------

 

 

Dissolution, Liquidation, or Reorganization

.  In the event of the dissolution or liquidation of the Company, the Committee
in its sole discretion, may (a) declare any or all outstanding Options to be
immediately exercisable, (b) pay cash to any or all Participants in exchange for
the cancellation of their Options at a price determined by the Committee to be
the fair value thereof, or (c) permit the Participant to elect the manner in
which the Option shall be treated upon the liquidation or dissolution of the
Company.  In the event of a Reorganization of the Company, the Committee in its
sole discretion, may (a) declare any or all outstanding Options to be
immediately exercisable, (b) pay cash to any or all Participants in exchange for
the cancellation of their Options at a price determined by the Committee to be
the fair value thereof, (c) grant new Options, (d) substitute new Options for
any or all Options awarded hereunder, (e) permit any or all of the Options to
continue in accordance with their terms but with respect to the securities that
would be issued in respect of the Shares subject to such Options in connection
with such Reorganization, (f) make other adjustments to the Plan or any or all
Options, or (g) permit the Participant to elect the manner in which the Option
shall be treated upon the Reorganization of the Company.

Adjustments for Pooling of Interests Accounting

.  Notwithstanding any other provision of the Plan or any Option Agreement, if
the Company enters into a transaction that is intended to be accounted for using
the pooling of interests method of accounting, but it is determined by the Board
that any Option or any aspect thereof could reasonably be expected to preclude
such treatment, then the Board may modify (to the minimum extent required) or
revoke (if necessary) the Option or any of the provisions thereof to the extent
that the Board determines that such modification or revocation is necessary to
enable the transaction to be subject to the pooling of interests method of
accounting.

Amendment

.  The Board may, by resolution, amend the Plan at any time; provided, however,
that, subject to the provisions of Section 9.6, 9.7, and 9.8 the Board may not,
without approval by the holders of a majority of the outstanding Shares, (a)
increase the Maximum Number, (b) reduce the exercise price with respect to an
Option granted hereunder, contrary to the provisions of the Plan as hereinabove
set forth, (c) change the class of employees eligible to participate in the
Plan, or (d) otherwise materially increase the benefits accruing to Participants
under the Plan or materially modify the requirements with respect to eligibility
for participation in the Plan.  The Board may not, without the consent of the
holder of an Option, alter or impair any Option previously granted under the
Plan except as authorized herein.

Automatic Amendment for Requirements of and Changes in Code

{00189295. }                                   16

--------------------------------------------------------------------------------

 

 

.  The Plan, to the extent it relates to Incentive Stock Options, and each
Option Agreement that relates to Incentive Stock Options shall automatically be
amended to contain any and all of the restrictions and limitations required, by
Section 422 of the Code and the regulations promulgated thereunder, to be
contained in the Plan and/or such Option Agreement, as appropriate.  The Plan
and each Option Agreement that relates to Incentive Stock Options shall
automatically be amended to eliminate any and all of the restrictions and
limitations set forth in the Plan or any Option Agreement with respect to
Incentive Stock Options if and to the extent that Section 422 of the Code and
the regulations promulgated thereunder do not require such restrictions and
limitations and either permit or do not prohibit such automatic amendments.

Nonguarantee of Employment

.  Nothing in the Plan shall confer upon a Participant any right to continue in
the employ of, or to continue to perform services for, any or all Eligible
Employers or interfere in any way with the right of any or all Eligible
Employers to terminate the Participant’s employment or other relationship with
any or all Eligible Employers at any time.

Severability

.  If any provision of the Plan is held to be illegal, invalid, or unenforceable
under present or future laws effective during the term hereof, such provision
shall be fully severable and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of the
Plan; the remaining provisions of the Plan shall remain in full force and effect
and shall not be affected by the illegal, invalid, or unenforceable provision or
by its severance from the Plan.  Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of the Plan a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and
enforceable.  With respect to Incentive Stock Options, if the Plan does not
contain any provision required to be included herein under Section 422 of the
Code, that provision shall be deemed to be incorporated herein with the same
force and effect as if that provision had been set out at length herein;
provided, however, that, to the extent any Option that is intended to qualify as
an Incentive Stock Option cannot so qualify, that Option (to that extent) shall
be deemed a Non-Incentive Stock Option for all purposes of the Plan.

Rule 16b-3

.  With respect to Participants subject to Section 16 of the Exchange Act,
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 promulgated thereunder, and with respect to such
Participants all transactions shall be subject to such conditions regardless of
whether they are expressly set forth in the Plan or any Option Agreement.  To
the extent any provision of the Plan fails to so comply, the Plan shall
automatically be amended to contain any and all of the restrictions and
limitations required by Rule 16b-3.  To the extent any action by the Committee
fails to so comply, such action shall be deemed null and void to the extent
permitted by law and deemed advisable by the Committee.

Expenses

.  Any expenses of administering the Plan shall be borne by the Eligible
Employers.



{00189295. }                                   17

--------------------------------------------------------------------------------

 

 

Construction

.  Words used in the masculine shall apply to the feminine where applicable, and
wherever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.  The section headings contained in the
Plan are for reference purposes only and shall not in any way affect the meaning
or interpretation of the Plan.

Notice

.  All notices, requests, demands, and other communications hereunder shall be
in writing and shall be personally delivered, delivered by facsimile or courier
service, or mailed, certified with first class postage prepaid to the address
specified by the person who is to receive the same in the relevant Option
Agreement.

Unless otherwise provided in an Option Agreement, each such notice, request,
demand, or other communication hereunder shall be deemed to have been given
(whether actually received or not) on the date of actual delivery thereof, if
personally delivered or delivered by facsimile transmission (if receipt is
confirmed at the time of such transmission by telephone or
facsimile-machine-generated confirmation), or on the third day following the
date of mailing, if mailed in accordance with this Section, or on the day
specified for delivery to the courier service (if such day is one on which the
courier service will give normal assurances that such specified delivery will be
made).  Unless otherwise provided in an Option Agreement, any notice, request,
demand, or other communication given otherwise than in accordance with this
Section shall be deemed to have been given on the date actually received. 
Unless otherwise provided in an Option Agreement, any party may change its
address for purposes of this Section by giving written notice of such change to
all other persons who may be required or permitted to give any notice, request,
demand, or other communication hereunder in the manner hereinabove provided. 
Any Person entitled to any notice, request, demand, or other communication
hereunder may waive the notice, request, demand, or other communication.

Calculation of Time

.  In determining the time within which an event or action is to take place for
purposes of the Plan, no fraction of a day shall be considered, and any act, the
performance of which would fall on a day that is not a Business Day, may be
performed on the following Business Day.

Successors

.  The Plan shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns and on the Participants and their respective
heirs, executors, administrators, and legal representatives to the extent set
forth in the Plan.

[THIS SPACE LEFT BLANK INTENTIONALLY.]



{00189295. }                                   18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has executed the Plan on ______________, 20____,
to be effective as set forth in Section 9.1 above.

 

                                                           

 

By:                                                     


Name: _____________________________


Title: _________________________________

ATTEST:

 

                                               
Secretary

 

{00189295. }                                   19

--------------------------------------------------------------------------------

 